DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 17 to recite a leaflet region comprising at least one leaflet and at least one commissure and at least one gathering wire connector. Applicant has amended claim 12 to recite at least one gathering wire connector. 
Applicant argues Braido lacks at least one gathering wire connector because element 732, identified in the 3/18/2022 Office Action as the “gathering wire connector” is an aperture. Because the dictionary definition of aperture is an “opening, as a hole, slit, crack, gap,” Applicant argues that the aperture is an absence of material and therefore cannot be a connector.  Examiner disagrees.
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (MPEP 2111). 
Here, the specification does not provide any special definition of “gathering wire connector” and merely states: 
The sealing region 144 may further comprise at least one gathering wire connector 148 for releasably connecting to the gathering wire 109. The at least one gathering wire connector 148 may be disposed on the inner surface 130 or on the outer surface 128 at the sealing region 144. The at least one gathering wire connector 148 may include a radiopaque marker or other imaging technology to assist with positioning of the valve and/or confirming sealing against the native wall. . .
After the sealing region 144 is in the sealing position, each of the gathering wires 109 may be released from the gathering wire connectors 148. In at least one embodiment, the gathering wire connectors 148 may include a feature that at least partially cuts the gathering wires within the connector when the sealing region 144 is fully in the sealing position to release the gathering wires. In some embodiments, at least a portion of the gathering wire 109 may remain connected to the gathering wire connectors 148 while the sealing region 144 is in the sealing position to keep a desired tension on the sealing region for at least a period of time after the catheter assembly is fully withdrawn from the vasculature
(paragraph 24-25).
Figures 2 and 3 similarly detail gathering wire connector 148 depicted as a box in the figures: 

    PNG
    media_image1.png
    328
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    366
    355
    media_image2.png
    Greyscale

Given this understanding, Braido et al. (Pub. No.: US 2017/0189174) does disclose a gathering wire connector in apertures 732.  The apertures 732 are used to connect the gathering wire 730 to the sealing member 722 and provide a releasable connection.  The fact that an aperture is a hole does not exclude the aperture from being a connector because holes are used for connection.  Moreover, Braido functions to pull sealing member 722 with sutures 730 in the same manner that Applicant’s sealing region is pulled by the gathering wire. Given the lack of specificity in Applicant’s disclosure regarding the term “gathering wire connector,” apertures 732 clearly meet the claim because they function to pull the sealing member into a bunched or pleated configuration to provide sealing around the prosthetic heart valve.  Finally, Braido does also disclose sutures attached to the free edge of the sealing member in the embodiments of figures 8A and 8B, demonstrating that should attachment to the cuff be the desired distinction between Applicant’s device and the prior art, Braido would still meet the claim (see Braido para. 154). 
Applicant next argues that with respect to claims 1 and 17, the sealing region of the claimed heart valve extends distally from the leaflet region to the distal end of the sealable heart valve.  Applicant argues that the sealing region of Braido extends from a proximal end 713 of cuff 712, and thus Braido lacks a sealing region extending distally from the cuff.  Examiner disagrees; proximal and distal are relative terms.  A device to device comparison is better in this instance; as seen in the side by side figures below, the Braido sealing region 722 extends distally from the cuff in the same manner Applicant’s sealing region 144 extends distally from the leaflet region:

    PNG
    media_image3.png
    365
    386
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    334
    296
    media_image4.png
    Greyscale

New claims 21-28 are addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 states “the at least one gathering wire connector has a cutting feature to release a gathering wire.”  While the specification states “the gathering wire connectors 148 may include a feature that at least partially cuts the gathering wires within the connector when the sealing region 144 is fully in the sealing position to release the gathering wires” (para. 25), this is insufficient written description for the claim because it is entirely unclear what the cutting feature looks like, where it is located relative to the gathering wire connector, how it cuts the suture only during the sealing position to release the wires without cutting during the pulling phase, or how the cutting feature does not harm the seal or native tissue.  Given the difficulties of cutting at the specified location on the prosthesis, the limited statement “the gathering wire connectors 148 may include a feature that at least partially cuts the gathering wires within the connector when the sealing region 144 is fully in the sealing position to release the gathering wires” fails to comply with the written description requirement.   
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gathering wire connector cutting feature and radiopaque marker must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 12, 17, 19, 21, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (Pub. No.: US 2017/0189174). 
Braido et al. (hereinafter, Braido) discloses a system (e.g., fig. 7A-E, 8A-C; 4A-F) for endovascular heart valve repair, the system comprising: a delivery catheter (e.g., fig. 4A-F; para. 146) comprising a retractable sheath 342; and a valve assembly 708 disposed within the retractable sheath 342 in a delivery position (e.g., fig. 4A, para. 146), the valve assembly (fig. 7A-E) comprising: a stent 706 (note for ease of reference, the figure 7A-E reference numbers are being used, though similar reference numbers are used in the figure 8 embodiment, e.g., stent 806) having a proximal end 704 and a distal end 702, the stent having an outer surface and an inner surface defining a stent lumen (e.g., fig. 7A, valve is located within the lumen); and a sealable heart valve 708 connected to the stent (fig. 7A), the sealable heart valve 708 having a proximal end (seen in fig. 7A, near upper portion of callout 740) and a distal end 723, the sealable heart valve 708 having an outer surface, an inner surface defining a valve lumen (where blood flows), and a thickness between the outer surface and the inner surface, wherein the sealable heart valve comprises a leaflet region comprising at least one leaflet (best seen in fig. 1, leaflet 104) and at least one commissure (best seen in fig. 1, commissure is where the leaflets join to one another at 166); a sealing region 722 extending distally (fig. 7A, below the prosthetic valve) from the leaflet region within the stent lumen (fig. 7A) to the distal end 723 of the sealable heart valve, the sealing region having a delivery position (e.g., fig. 7B, 7D) and a sealing position (e.g., fig. 7C, 7E), the sealing region 722 comprising a plurality of axially adjacent rings forming a plurality of ridges 726 (e.g., fig. 7B, 7D); and at least one gathering wire connector 732 (see also attachment para. 154, 160, 161), wherein in the delivery position, the sealing region has a first length (e.g., fig. 7B, 7D), and in the sealing position, the sealing region has a second length less than the first length (e.g., fig. 7C, 7E) and a thickness in the sealing position is greater in the sealing position than in the delivery position (compare thickness of fig. 7C, 7E to thickness of fig. 7B, 7D).  
For claim 2, the system further comprises at least one gathering wire 730 having a distal end (end connected to distal most aperture; see also para. 154, 160, 161) connected to at least on gathering connector 732 near the distal end 723 of the sealable heart valve in the delivery position (fig. 7B, 7D; para. 141).   
For claim 4, the at least one gathering wire 730 is pulled proximally until the sealing region is in the sealing position (para. 141, 143).  
For claim 5, the at least one gathering wire 730 is released from the sealable heart valve when the sealing region is fixedly in the sealing position (para. 145).  
For claim 7, the sealing region 722 comprises a valley 724 between a first ridge 726 and a second adjacent ridge in the delivery position (para. 141; fig. 7B, 7D).  
For claim 8, in the sealing position (fig. 7C, 7E), the first ridge abuts the second ridge (fig. 7C, 7E; para. 143).  
For claim 9, the biomaterial is a cross-linked biomaterial (e.g., glycerol impregnated bovine tissue, para. 97).   
For claim 12, Braido discloses a sealable heart valve 708 (e.g., fig. 7A-E) comprising: an outer surface extending from a proximal end (seen in fig. 7A, near upper portion callout 740) to a distal end 723; an inner surface extending from the proximal end to the distal end wherein the inner surface defines a lumen (e.g., fig. 7A, where the valve is located); a thickness between the outer surface and the inner surface; a leaflet region between the proximal end and the distal end comprising at least one leaflet 178 and at least one commissure 166 (e.g., fig. 1, 7, para. 80, 82); and a sealing region 722 extending proximally from the distal end 723 to the leaflet region (e.g., fig. 7A), the sealing region 722 comprising a plurality of axially adjacent rings forming a plurality of ridges 726 (e.g., fig. 7A-E), the sealing region having a delivery position (e.g., fig. 7B, 7D) and a sealing position (e.g., fig. 7C, 7E); and at least one gathering wire connector 732 at the distal end (e.g., fig. 7A-E, para. 141) wherein in the delivery position, the sealing region has a first length  (e.g., fig. 7B, 7D), and in the sealing position, the sealing region has a second length less than the first length (e.g., fig. 7C, 7E).  
For claim 17, Braido discloses a valve assembly (e.g., fig. 7A-E) for endovascular heart valve repair (abstract), the valve assembly comprising: a stent 706 having a proximal end 704 and a distal end 702, the stent having an outer surface, an inner surface defining a stent lumen (e.g., fig. 7A, valve is located within the lumen); and a sealable heart valve 708 connected to the stent (fig. 7A), the sealable heart valve 708 having a proximal end (seen in fig. 7A, near upper portion of callout 740) and a distal end 723, the sealable heart valve 708 having an outer surface, an inner surface defining a valve lumen (where blood flows), and a thickness between the outer surface and the inner surface, wherein the sealable heart valve 708 comprises a leaflet region comprising at least one leaflet (best seen in figure 1 at 104) and at least one commissure (best seen in fig. 1, commissure is where leaflets join at 166), a sealing region 722 extending distally (fig. 7A) from the leaflet region within the stent lumen (fig. 7A, sealing region 722 extends distally from the prosthetic valve) to the distal end 723 of the sealable heart valve, the sealing region comprising a plurality of axially adjacent rings forming a plurality of ridges 726 (e.g., fig. 7B, 7D), the sealing region 722 having a delivery position (e.g., fig. 7B, 7D) and a sealing position (e.g., fig. 7C, 7E), and at least one gathering wire connector 732, wherein in the delivery position, the sealing region has a first length (e.g., fig. 7B, 7D), and in the sealing position, the sealing region has a second length less than the first length (e.g., fig. 7C, 7E) and a thickness in the sealing position is greater in the sealing position than in the delivery position (compare thickness of fig. 7C, 7E to thickness of fig. 7B, 7D).    
For claim 19, in the sealing position, the stent has a deployed diameter and the sealing region has a diameter greater than the deployed diameter of the stent (fig. 7A).  
For claim 21, the sealable heart valve further comprises: a support region 712 extending proximally from the leaflet region (fig. 7A) within the stent lumen to the proximal end of the sealable heart valve (fig. 7A).  
For claim 24, the leaflet region and the sealing region are formed from a single piece of tissue material (para. 96, 138).  
For claim 25, the sealable heart valve further comprises: a support region 712 extending proximally from the leaflet region (fig. 7A) within the stent lumen to the proximal end of the sealable heart valve (fig. 7A).  
For claim 26, the leaflet region and the sealing region are formed from a single piece of tissue material (para. 96, 138).  
For claim 27, further comprising a support region 712 extending proximally from the leaflet region (fig. 7A) to the proximal end (fig. 7A).  
For claim 28, the leaflet region and the sealing region are formed from a single piece of tissue material (para. 96, 138).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (Pub. No.: US 2017/0189174) in view of Roeder (Pub. No.: US 2014/0180393). 
Braido is explained supra, however, Braido lacks the at least one gathering wire connector comprising a radiopaque marker.  Roeder teaches radiopaque markers 35, 88 to identify features on an implanted stent graft prosthesis (e.g., fig. 5-7, 10, 13), including identifying an aperture (e.g., fig. 10, markers identify loops 56b).  Radiopaque markers are well known in the art for minimally invasive surgery to aid in visualization of the prosthesis during delivery and deployment. Therefore it would have been obvious to one of ordinary skill in the art to have provided the gathering wire connector with a radiopaque marker as taught by Roeder for the purpose of identifying the location of the gathering wire connector or distal edge of the sealing region under fluoroscopic imaging. Tis modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774